DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is in response to a amendments filed 02/19/2021.
2.	Claims 1, 3-4, 7-16, 18, and 20-21 are pending. Claims 18 and 20 have been withdrawn per Applicants response to an Election/Restriction filed 1/30/2020. Applicants elected Group I without traverse. 

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claim 
Claim 1 line 3
---delete---  ,    (after %)    ---delete-- ,     (after weight)    ---add----  of   ( after weight)
Claim 1 line 4
---delete---   , 
Claim 1 line 8
---delete---  ,   ---delete---  ,
Claim 3 line 2
---delete--- ,  
Claim 4 line 2
---delete--- ,    ---delete---  ,
Claim 9 line 2
---delete---  ,     ---delete---   ,
 Claim 10 line 4
---delete--- “ “
Cancel Claims 18 and 20

Allowable Subject Matter
4.	Claims 1, 3-4, 7-16, and 21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
6.	The present claims are allowable over the closest references: Hajime et al. (JP2001-348464). 
Hajime et al. does not teach or fairly suggest the claimed cable comprising the covering composition.  

In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MONIQUE R PEETS/Primary Examiner, Art Unit 1763